Citation Nr: 1818123	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-35 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran had active duty from July 1967 to July 1970, to include service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon and Presidential Unit Citation.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2016, the Veteran provided testimony before the undersigned at a Board videoconference hearing.  A transcript of that hearing is within the claims file.

In December 2016, the Board remanded the matter on appeal for additional development.  At the time of this remand, the issues on appeal included whether reduction in the disability ratings for right and left lower extremity peripheral neuropathy was proper.  The 40 percent rating for each lower extremity has since been restored, so these issues no longer remain on appeal.  The Veteran has not suggested ratings in excess of 40 percent for either extremity is warranted.  The TDIU issue is the only issue remaining on appeal.


FINDING OF FACT

The evidence of record supports a finding that the Veteran's service-connected disabilities, particularly the peripheral neuropathy of the right and left lower extremities associated with his service-connected diabetes mellitus, render him unable to secure and follow substantially gainful employment.  


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C. §§ 5110(a), 5107(b) (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran is currently assigned a 40 percent disability rating for diabetic peripheral neuropathy in each lower extremity, which, together with the underlying 20 percent rating for diabetes mellitus, yields a combined evaluation of 80 percent.  (These constitute the disabilities for which service connection is in effect.)  This satisfies the criteria for consideration of TDIU on a schedular basis. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Unlike the analysis for increased rating claims, which are based on average levels of impairment, the analysis for a TDIU claim is based upon the individual.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The ultimate question of whether a Veteran is capable of substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Veteran contends that his service-connected right and left lower extremity peripheral neuropathy, to include both the physical manifestations of the disability and the impact of medication he takes to treat the symptoms, has significant negative impacts on his ability to work.  The record shows that the Veteran stopped working in approximately June 2010.  Although the Veteran, at the time his peripheral neuropathy rating was reduced, attempted to work to supplement his lost income, his income was approximately $250 per week for a limited time and the Board does not consider this to be gainful employment. 

A review of the record indicates that the Veteran worked as a truck driver for many years.  He has a high school diploma.  VA clinical treatment records show a gradual worsening in his peripheral neuropathy in the years leading up to his June 2010 departure from the workforce.  In December 2008, a clinician noted that the was having a lot of discomfort and trouble driving because he cannot feel his feet.  In July 2009, a VA physician noted, "I don't think I would clear him for his next CDL license with his leg weakness the way it is now."  A December 2009 note shows, "strongly recommend pt stop driving with no feeling in feet, I feel pt not safe to drive. Legs [feel] weak, numb."  A January 2010 note indicates the Veteran experiences constant lower extremity symptoms, which are aggravated by a long truck haul.  The Veteran uses gabapentin to manage his neuropathy symptoms and a May 2010 treatment note shows the Veteran's report of experiencing a lot of fatigue due to his medication.  By June 2010, his symptoms had worsened and he took an early retirement because he could no longer work.  In January 2012, the Veteran reported that he cannot stand, walk or sit for any extended period of time and again reported that the increase in medications to manage his neuropathy has caused side effects such as fatigue.

At the time of the prior Board action on this claim, there was some question as to whether the Veteran's lower extremity symptoms were related to a non-service-connected lumbar spine disorder.  In March 2017, a VA examiner reviewed the file and confirmed that the diagnostic testing shows neuropathy compatible with diabetes melitis and not compatible with neuropathy secondary to lumbosacral disease.

In May 2017, the same VA examiner opined that the Veteran, due to his peripheral neuropathy, could not perform tasks of long walking, climbing, ladders, or other physical labor that would involve use of the legs.  This physician suggested sedentary work could be performed, because the Veteran does not have difficulty with upper extremity strength, movement and manipulation.  The physician, however, did not consider the Veteran's reports of difficulty sitting for long periods of time or the clinical notes and Veteran's reports of fatigue related to his medication for peripheral neuropathy symptoms.  The Board finds that these factors, in combination with the Veteran's limited educational achievement, make it unreasonable to think the Veteran is capable of obtaining and maintaining substantially gainful sedentary employment.

As the evidence shows that the Veteran is unable to obtain and maintain substantially gainful physical or sedentary employment as a result of his service-connected disabilities, the assignment of TDIU benefits is warranted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, entitlement to TDIU is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


